FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HARIDAS CHAKRABORTY, AKA                         No. 13-74426
Harry,
                                                 Agency No. A200-576-325
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE and WATFORD, Circuit Judges.

      Haridas Chakraborty, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion denials of motions to reopen and reconsider. Mohammed v. Gonzales,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Chakraborty’s motion to

reopen, based on ineffective assistance of counsel, where Chakraborty has not

established plausible grounds for relief. See Ray v. Gonzales, 439 F.3d 582, 587

(9th Cir. 2006) (to prevail on a claim of ineffective assistance of counsel based on

failure to file a brief to the BIA, a petitioner must “demonstrate plausible grounds

for relief on his underlying claim” (citation omitted)); 8 U.S.C. § 1229c(a)(4)

(aliens arriving in the United States are ineligible for pre-conclusion voluntary

departure); Bona v. Gonzales, 425 F.3d 663, 667-68 (9th Cir. 2005) (rejecting

contention that petitioner was not an “arriving alien” where alien had been

paroled).

      We lack jurisdiction to consider Chakraborty’s unexhausted contentions that

he is eligible for post-conclusion voluntary departure and that the immigration

judge failed to advise him about voluntary departure. See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal

claims not presented in an alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       13-74426